Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 21, 22, 25, 26, 30, 32, 34 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Lian et al. (US 2017/0110555 A1).
Regarding Claim 1, Lian (Fig. 5) discloses a semiconductor device, comprising: 
a substrate (102); 
a fin (309) over the substrate (102); 
an isolation region (313) around a lower portion of the fin (309);
a fin top hardmask (308’) over a top surface of a channel region (area of the fin below the gate) of the fin (12); 
a gate stack (314, 328, 330) straddling the fin (309) and the fin top hardmask (308’)’

The Examiner notes: that limitation is free from being between the isolation region and the gate dielectric layer of the gate stack is considered to be met as long as at least a section of 308’ is not between 313 and 310. The Examiner notes that a portion of 308’ directly above 309 is free from being between the isolation region and the gate dielectric layer of the gate stack. (Fig. 4G)
a pair of spacers (314, 316) disposed over the fin (309) and adjacent to opposite sidewalls of the gate stack (314, 328, 330); and a
 source/drain region (323) disposed adjacent to one of the pair of spacers (314, 316) at a top surface of the fin (309) [Fig. 4E, 0048]
wherein a topmost portion of a bottom surface of the one of the pair of spacers (314, 316)  is lower than a bottom surface of the fin top hardmask (308’) and a top surface of the one of the pair of spacers (314, 316) is higher than a top surface of the fin top hardmask (308’) (See fig. 5).


Regarding Claim 3, Lian discloses semiconductor device of claim 1, wherein the fin top hardmask (308’) is a retained portion of a hardmask layer for patterning the substrate to form the fin.
In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “is a retained portion of a hardmask layer for patterning the substrate to form the fin.” does not distinguish the present invention over the prior art of Cheng who teaches the structure as claimed. 

Regarding Claim 5, Lian (Fig. 5) discloses the semiconductor device of claim 1, 
a pad layer (306’) between the fin top hardmask (308’) and the top surface of the channel region of the fin (309).

Regarding Claim 7, Lian discloses semiconductor device of claim 1, wherein the gate electrode (metal gate electrode) includes a layer of tungsten [0030, 0055].

Regarding Claim 21, Lian (Fig. 5) discloses a semiconductor device, comprising: 
a substrate (102); 
a fin (306) over the substrate (102); 
a pad layer (306’) over a top surface of a channel region (region of 309 under gate stack) of the fin a layer (309), wherein sidewall of the fin (306) is free from 
The Examiner notes that as long as any section of sidewall of the fin (306) is free from coverage by the pad layer (306’) the limitation is considered to be met.
a gate stack (326) including a gate dielectric layer (310) and work function tuning layer (328) and  straddling the fin (309) and the pad layer (306’); 
a pair of spacers (316, 320) disposed over the fin (309) and respectively adjacent to opposite sidewalls of the gate stack (326); 
a source/drain region (323) disposed adjacent to one of the spacers (316, 320) (Fig. 4H); [Fig. 4H, 0048]
a fin top hardmask (308’) between the spacers (316, 320), wherein the pad layer (306’) has a width greater than a width of the work function tuning layer (328).


Regarding Claim 22, Lian (Fig. 5) discloses the semiconductor device of claim 21, wherein the fin top hardmask (308’) is between the pad layer (306’) and the gate dielectric layer (310).

Regarding Claim 25, Lian (Fig. 5) discloses the semiconductor device of claim 21, wherein the pad layer (306’) is between the spacers (316, 320).

Regarding Claim 26, Lian (Fig. 5) discloses the semiconductor device of claim 21, wherein the pad layer (306’) is an oxide of the fin (309) [0013] [0046] (“silicon oxide”).

Regarding Claim 30, Lian (Fig. 5) discloses the semiconductor device of claim 21, wherein the source/drain region (323) is further disposed at a top surface of the fin (309) [4E, 0048].

Regarding Claim 32, Lian (Fig. 5) discloses the semiconductor device of claim 21, wherein the pad layer (306’) is between the fin top hardmask (308’) and the top surface of the channel region (region of 309 under gate stack) of the fin (309).


Regarding Claim 34, Lian (Fig. 5) discloses the semiconductor device of claim 1, wherein the gate dielectric layer (310) of the gate stack (314, 328, 330) is in contact with the gate electrode (metal gate electrode) of the gate stack (314, 328, 330).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 2017/0110555 A1) in view of Hong et al. (US 2015/0061027 A1)
Regarding Claim 8, Lian discloses semiconductor device of claim 1, further comprising: 
Lian does not explicitly disclose a dielectric helmet formed over the gate stack and between the pair of spacers.
Hong (Fig. 2I) discloses a dielectric helmet (126) formed over the gate stack (118, 120, 122) and between the pair of spacers (112) for the purpose of protecting the final gate structure [0048].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Hong such a dielectric helmet formed over the gate stack and between the pair of spacers in order to protectit the final gate structure [0048].

Regarding Claim 27, Lian (Fig. 5) discloses the semiconductor device of claim 21. 
Lian does not explicitly disclose a horizontally spreading metal-containing layer over the gate stack and between the spacers.
Hong (Fig. 2I) discloses a horizontally spreading metal-containing layer (124R) a over the gate stack (118, 120, 122) and between the spacers (122).for the purpose of producing recessed second metal layer having a recessed upper surface that defines a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Hong such a dielectric helmet formed over the gate stack and between the pair of spacers in order producing recessed second metal layer having a recessed upper surface that defines a recess and leaves significantly more room within the gate cavity to form the additional needed metal materials within the gate cavity [0047, 0048]

Regarding Claim 28, Liam n view of Hong discloses the semiconductor device of claim 27, further comprising: 
a dielectric helmet (126) over the horizontally spreading metal-containing layer (124R) and between the spacers (122).

Regarding Claim 29, Liam n view of Hong discloses the semiconductor device of claim 28, wherein 
a top surface of the dielectric helmet (126) is co-planar with top surfaces of the spacers (112) (Fig. 21 Hong).

Claims 9, 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 2017/0110555 A1) in view of Toh et al. (US 2016/0064398 A1) and Hong et al. (US 2015/0061027 A1)
Regarding Claim 9, Liam (Fig. 5) discloses fin field effect transistor (FinFET), comprising: 
a fin top hardmask (8’) on a top surface of a channel region (region of the fin under the gate) of a fin (309); 
wherein the fin extends in a first direction (X), and a width of the fin top hardmask (308’) in a second direction, wherein the second direction (Y) is perpendicular to the first direction (X); and 
a gate stack (326) straddling the fin (309) and the fin top hardmask (308’), the gate stack including a top portion that includes a horizontally spreading layer metal-containing layer (330), and a lower portion that includes a gate dielectric layer (310) and a work function tuning layer (328) over the gate dielectric layer (310).
a pair of source/drain regions (323)  respectively adjacent opposite sides of the gate stack (326),
wherein the fin top hardmask (308’) is between the source/drain regions (323) [Fig. 4H, 0048], and the horizontally spreading metal-containing layer (330) has a width greater than a width of the work function tuning layer.
Liam does not explicitly disclose a width of the fin top hardmask in a second direction is substantially equal to a width of the fin in the second direction, the horizontally spreading metal-containing layer has a width greater than a width of the work function tuning layer.
Toh (Fig. 3 and 17) discloses wherein a fin (20) extends in a first direction (X), and a width of a fin top hardmask (22) in a second direction is substantially equal (Y) to a width of the fin (20) in the second direction (y), wherein the second direction (Y) is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Toh such a width of the fin top hardmask in a second direction is substantially equal to a width of the fin in the second direction in order protect the portion of the substrate that becomes the first and second fins while exposed areas of the substrate are anisotropically etched with an etchant selected to the material of the substrate 12 over the material of the fin hard mask [0020, 0030] and the fin hard mask  may be part of the insulating materials encasing the floating gate [0026].
Liam in view of Toh does not explicitly disclose the horizontally spreading metal-containing layer has a width greater than a width of the work function tuning layer.
Hong (Fig. 2I) discloses a horizontally spreading metal-containing layer (124R) has a width greater than a width of the work function tuning layer (22) [0041] for the purpose of producing recessed second metal layer having a recessed upper surface that defines a recess and leaves significantly more room within the gate cavity to form the additional needed metal materials within the gate cavity  [0047, 0048]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Toh and Hong such the horizontally spreading metal-containing layer has a width greater than a width of the 

Regarding Claim 11, Liam n view of Toh and Hong of discloses the FET of claim 9, further comprising: 
a pad layer (306’) between the fin top hardmask (308’) and the top surface of the channel region of the fin (309).


Regarding Claim 31, Liam n view of Toh discloses the FinFET of claim 9, 
Liam n view of Toh does not explicitly disclose the horizontally spreading metal-containing layer is in contact with a top surface of the gate dielectric layer and a top surface of the work function tuning layer.
Hong (Fig. 2I) discloses a horizontally spreading metal-containing layer (124R) is in contact with a top surface of a gate dielectric layer (118) and a top surface of a work function tuning layer (122).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian in view of Hong such the horizontally spreading metal-containing layer is in contact with a top surface of the gate dielectric layer and a top surface of the work function tuning layer in order producing recessed second metal layer having a recessed upper surface that defines a recess and 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 2017/0110555 A1) in view of Hong et al. (US 2015/0061027 A1) and further in view of Zhu (US 2009/0184369 A1)
Regarding Claim 10, Lian n view of Hong discloses the FinFET of claim 9, wherein the fin top hardmask (8’) is formed of at least one of SiCN, SiN, SiOCN, or SiON (“SiN” 14).
Lian n view of Hong does not explicitly disclose that SiCN, SiN, SiOCN, or SiON (“SiN” 14).
Zhu (Fig. 5) discloses a fin top hardmask (“silicon nitride mask “119) is formed of at least one of SiCN, SiN, SiOCN, or SiON (“SiN” 14).for the purpose of having narrow, dense, active regions that can be used for fabricating a finFET device [column 6, lines 6-20column 2 lines 0-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Hong and Zhu such that the fin top hardmask (8’) is formed of at least one of SiCN, SiN, SiOCN, or SiON in order to have narrow, dense, active regions that can be used for fabricating a finFET device [column 2 lines 0-5) and that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 2017/0110555 A1) in view of Toh et al. (US 2016/0064398 A1).
Regarding Claim 33, Lian (Fig. 5) discloses the semiconductor device of claim 1, wherein the gate stack (314, 328, 330) is in contact with the isolation region. (313).
Toh (Fig. 8, 17) discloses the gate stack (34, 42, 44) is in direct contact with the isolation region. (313) for the purpose of Integrated circuits with gate structure that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Lian n view of Toh such the gate stack is in direct contact with the isolation region in order to use process where fin top hardmask that is position only over the portion of the substrate that becomes the first and second fins while exposed areas of the substrate are anisotropically etched with an etchant selected to the material of the substrate 12 over the material of the fin hard mask [0020, 0030] and the fin hard mask  may be part of the insulating materials encasing the floating gate [0026].

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments on page 8 concerning Claim 1.
The Examiner notes that prior art of Lian under broadest reasonable interpretation discloses limitation “and the fin top hardmask is free from being between the isolation region and the gate dielectric layer of the gate stack”. The limitation is considered to be met as long as at least a section of 308’ is not between 313 and 310. The Examiner notes that a portion of 308’ directly above 309 is free from being between the isolation region and the gate dielectric layer of the gate stack. (Fig. 4G).

Regarding Applicant’s Arguments on page 8 concerning Claim 21.
The Examiner notes that prior art of Lian under broadest reasonable interpretation discloses limitation is a pad layer (306’) over a top surface of a channel region (region of 309 under gate stack) of the fin a layer (309), wherein sidewall of the fin (306) is free from coverage by the pad layer (306’) (see sidewall of 323 that is not covered by 306’ (Fig. 4G, H sidewall of fin 323 that is covered by ILD 322 is not covered by 306’). The Examiner notes that as long as any section of sidewall of the fin (306) is free from coverage by the pad layer (306’) the limitation is considered to be met.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DMITRIY YEMELYANOV/           Examiner, Art Unit 2891      
                                                                                                                                                                                       /MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891